DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 03/10/2022 is acknowledged.  Claims 51, 57, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-3, 9-13, 16-19, 35, 38-40, and 43 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-3, 9-13, 16-19, 35, 38-40, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “the method comprising: contacting the sample with a synthetic biological circuit in a cell-free system” which renders the claim vague and indefinite since the specific components of the “synthetic biological circuit” are not known and not recited in the claim.  Claim 1 recites the phrase “enzyme that modifies the level of glucose” which renders the claim vague and indefinite since the specific enzyme, its biological functions, and amino acid sequence and structure are not known and not recited in the claim.  Dependent claims 2, 3, 9-13, 16-19, 35, 38-40, and 43 are also rejected because they do not correct the defect.
Claim 1 recites the phrase “wherein the synthetic biological circuit regulates the expression of an enzyme that modifies the level of glucose in the cell-free system or the synthetic biological circuit regulates the level or activity of an enzyme that modifies the level of glucose in the cell-free system” which renders the claim vague and indefinites because it is unclear how the synthetic biological circuit regulates the expression of any enzyme that modifies the level of glucose in the cell-free system or regulates the level or activity of an enzyme that modifies the level of glucose in the cell-free system.   Dependent claims 2, 3, 9-13, 16-19, 35, 38-40, and 43 are also rejected because they do not correct the defect. For examination purposes it is assumed that the claims are not limited to any regulation of any enzyme as indicated in the above phrase.

Claims 2 and 3 recite the phrase “wherein the target analyte activates the synthetic biological circuit” which renders the claim vague and indefinite since it is unclear how which renders the claims vague and indefinites because it is unclear how any target analyte activates the synthetic biological circuit.

Claims 9 and 10 recite the phrase “wherein the synthetic biological circuit regulates the expression of the enzyme that modifies the level of glucose in the cell-free system” which renders the claims vague and indefinites because it is unclear how any the synthetic biological circuit regulates the expression of the enzyme.

Claim 11 recites the phrase “wherein the synthetic biological circuit is a gene circuit” which renders the claim vague and indefinites because the specific gene or genes in the circuit is not known and not recited in the claim.

Claims 12 and 13 recite the phrase “a nucleic acid encoding one or more enzymes whose expression modifies the level of glucose in the cell-free system” which renders the claim vague and indefinite since the specific enzymes and their biological functions and properties are not known and not recited in the claim. 

Claim 16 recites the phrase “riboregulator that controls translation of an mRNA encoding the enzyme” which renders the claim vague and indefinite since the specific identity and biological function of the riboregulatory is not known and not recited in the claim.

Claim 35 recites the phrase “the cell-free system comprises the synthetic biological circuit, enzymes for transcription and translation, ribosomes, dNTPs, tRNAs, and amino acids” which renders the claim vague and indefinite since the specific identity and biological function of the enzymes are not known and not recited in the claim.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-3, 9-13, 16-19, 35, 38-40, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of methods for generating glucose in response to a target analyte in a sample, the method comprising: contacting the sample with a genus of synthetic biological circuits in a cell-free system, wherein the target analyte activates the synthetic biological circuit to modify a level of glucose within a cell-free system reaction volume, wherein the synthetic biological circuit regulates the expression of a genus of enzymes including mutants and variants thereof that modifies the level of glucose in the cell-free system or the synthetic biological circuit regulates the level or activity of an enzyme that modifies the level of glucose in the cell-free system.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of enzymes including mutants and variants thereof that modifies the level of glucose.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with enzymes that modifies the level of glucose.  Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of methods for generating glucose in response to a target analyte in a sample, the method comprising: contacting the sample with a genus of synthetic biological circuits in a cell-free system, wherein the target analyte activates the synthetic biological circuit to modify a level of glucose within a cell-free system reaction volume, wherein the synthetic biological circuit regulates the expression of a genus of enzymes including mutants and variants thereof that modifies the level of glucose in the cell-free system or the synthetic biological circuit regulates the level or activity of an enzyme that modifies the level of glucose in the cell-free system.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-3, 11, 13, 16-18, 35, 38, 39, 40, 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015085209 (11/06/2015; IDS filed 12/21/2020)
WO2015085209 teaches a method of detecting an analyte including a target mRNA in a sample using cell-free synthetic gene networks comprising a toehold switch/switch RNA which functions as a sensor where the presence of the target mRNA extends the toehold, so that an output gene is translated forming an activated complex including producing and/or modifying glucose (see paragraphs 6, 18-24, 109, 115-116, 150, 199, 233, 274, 279, 297; Fig. 19A, G, F; and Fig. 36).
WO2015085209 teaches a method comprising a lyophilized synthetic gene network that comprises one or more nucleic acid-based sensors and/or a cell free system comprising components sufficient for a template-directed synthetic reaction that is shelf-stable at room temp, wherein said synthetic one or more sensors detect a target analyte in an sample and are activated in the presence of water and a trigger molecule, permitting transcription and/or translation that results in a signal that is indicative of the presence of the analyte (para [0028], [0044]-[0045]), and the target analyte is selected from the group consisting of a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical (para [0035]).
WO2015085209 teaches the one or more nucleic acid sensors can comprise DNA, RNA, or an artificial nucleic acid analog thereof, wherein the sensors can interact with each other directly or indirectly, encoded a reporter gene such as a fluorescence protein, an enzyme or an antigen, or comprises a catalytic nucleic acid, e.g. a ribozyme, RNase P, or a DNAzyme, that produces an optical signal such as luminescence, fluorescence, or visible color, or produces an electronic signal, e.g. conductivity change or capacitance change (para [0032]-[0033],
[0037]-[0040]). 
WO2015085209 teaches that a toehold switch is a type of riboregulatory where riboregulators are composed of two cognate RNAs: a transducer RNA that encodes the output signal of the system, e.g. a GFP mRNA and a trigger RNA that modulates the output signal (para [00206]).  WO2015085209 teaches that with ssRNA-based toehold switches, reaction rates can be shortened by using gene circuits pre-transcribed to linear RNA, as compared to DNA-based circuits (para [00276]). In some embodiments, the cell-free system is the recombinant protein transcription/translation system PURExpress, identical to that used in the present application (para [0006]-[0010], [0017]-[0024], [00169]-[00174]). The cell-free system may be embedded into a solid support, i.e. a paper disc, that is pre-treated with Tween-20, BSA, or a similar blocking agent, and comprising one or more distinct reaction regions that host the same sensors enabling a plurality of samples to be tested for the sample analyte; that host different sensors enabling a plurality of analytes to be detected on the same support or substrate; or that host one or more different sensors on the same reaction region (para [0012]-[0014], [00209]-[0021l ]). The same paper disc can used to host multiple sensors, and multiplexed reactions can be easily quantified and measured over time on paper discs (Fig. 5B; para [00291]).
WO2015085209 teaches examples of RNA sensors based on toehold switches where Figs. 10A-10C show the toehold switch mechanism and RNA sensors based on toehold switches, with GFP production only in the presence of the correct RNA trigger. GFP is replaced with Lacz as the reporter protein in the sensor to produce a colorimetric output in response to the presence of trigger RNA (Figs. 17 and 18). WO2015085209 teaches mRNA sensors for ampicillin, kanamycin, chloramphenicol and spectinomycin resistance genes using GFP or Lacz as the reporter produce significant output in the  presence of mRNA from respective antibiotic resistance gene targets (para [00279]; Fig. 19); and additionally a FRET-based nanosensor designed for measuring glucose in mammalian cells is disclosed (para [00300]).  Thus, the reference teachings anticipate the claimed invention.


10.	Claims 1, 2, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160076083 (03/17/2016; PTO 892).
US20160076083 teaches a method of detecting a nucleic acid using LAMP, wherein LAMP produces at least one loop product which actives a synthetic biological circuit comprising an enzyme.  The enzyme catalyzes the conversion of a substance (enzyme substrate) into glucose (or any other product that can be detected by any glucose meter). For example, the enzyme can be invertase, sucrase or sucrase-isomaltase which can convert sucrose into glucose, maltase which can convert maltose into glucose, trehalase which can convert trehalose into glucose, lactase which can convert lactose into glucose, amylase or glucoamylase which can convert starch into glucose, or a cellulase that can convert cellulose into glucose.  See entire publication and claims especially claims 1-14 and 18-22; paragraphs 5, 21, 24, 29, 165-166, 214, 274, 281-285; and Figs. 12 and 20.  Thus, the reference teachings anticipate the claimed invention.



Conclusion

11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652